[Cite as Smith v. Bur. of Motor Vehicles, 2012-Ohio-3243.]



                                                        Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




PAMELA D. SMITH

       Plaintiff

       v.

BUREAU OF MOTOR VEHICLES

       Defendant

        Case No. 2012-01295-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     On January 5, 2012, at approximately 6:30 p.m., plaintiff, Pamela Smith,
was stopped and detained by two Findlay, Ohio police officers. According to plaintiff,
she was stopped for driving with her parking lights on. The officers apparently checked
plaintiff’s driver’s license status and communicated to her that it was listed by
defendant, Bureau of Motor Vehicles (BMV), as suspended. Incident to the traffic stop,
plaintiff’s driver’s license and registration were seized and her car was impounded.
Plaintiff asserted the suspension was in error and she was able to have the suspension
cleared the next day. Although her car was subsequently released, plaintiff asserted
that she missed a day of work and “had to hire someone” to drive her to various
locations to retrieve her license and her vehicle.           Plaintiff     filed     this    complaint
seeking to recover $373.00, for work loss, towing and impound fees, and costs incurred
to hire a driver for one day. The $25.00 filing fee was paid.
        {¶2}     Defendant filed an investigation report denying liability and pointing out
that plaintiff did not provide any receipts or pay stubs to document her damages.
Defendant explained that when plaintiff applied for an Ohio driver’s license at the deputy
registrar’s office, the deputy registrar learned that plaintiff’s Tennessee driver’s license
was under suspension. Consequently, plaintiff was prevented from obtaining an Ohio
driver’s license. According to defendant, a report was then automatically generated to
notify BMV of the Tennessee suspension and, based upon this report, BMV “sent
Plaintiff a September 15, 2010 notice stating her Ohio driving privileges would be
cancelled because of the license suspension in Tennessee.” Defendant acknowledged
that plaintiff’s Tennessee suspension was lifted on September 23, 2010, and that on
September 25, 2010, a deputy registrar issued plaintiff an Ohio driver’s license.
       {¶3}   Defendant maintained that BMV was not notified that the Tennessee
suspension had been lifted and that therefore BMV was not negligent for continuing to
list plaintiff’s license as suspended. According to BMV, either plaintiff or the state of
Tennessee was responsible for notifying BMV that plaintiff’s suspension had been
cleared.   Defendant also pointed out that BMV “corrected its records once Plaintiff
brought the issue to its attention.” Defendant submitted a copy of the notice of
cancellation sent to plaintiff on September 15, 2010.
       {¶4}   Plaintiff filed a response asserting that she never received the September
15, 2010 notice of suspension. In addition, plaintiff described the actions she had to
take to retrieve her vehicle and license which required the assistance of another driver
to accomplish. Plaintiff submitted a receipt for $94.79 she paid in towing and impound
fees as well as a receipt showing she paid $75.00 to D. Curlis for taxi services.
       {¶5}   Defendant apparently suspended plaintiff's driver's license because the
suspension in Tennessee was in effect on September 4, 2010, when plaintiff applied for
an Ohio driver’s license. Defendant admitted it removed the suspension on January 6,
2012, after plaintiff called and notified BMV of the error.
       {¶6}   After reviewing all the information contained in defendant's investigation
report, the court finds defendant's argument is not well-taken. “‘Notice to an agent of [a
corporation] entrusted with the management of its business is notice to the corporation
in transactions conducted by such agent acting for the corporation, in the scope of his
authority, whether the knowledge of the agent was acquired in the course of the
particular dealing or on some prior occasion.’" First Nat'l Bank v. Burns (1913), 88 Ohio
St. 434, 444, 103 N.E. 93, quoting Craige et al. v. Hadley (1885), 99 N. Y. 131, 1 N.E.
537. Indeed, “‘[i]t is the rule, that the knowledge of the agent is the knowledge of his
principal, and notice to the agent of the existence of material facts is notice thereof to
the principal, who is taken to know everything about a transaction which his agent in it
knows.’” First Nat’l Bank quoting Holden v. New York & Erie Bank, 72 N. Y. 286.
       {¶7}   Likewise, the court finds that notice to BMV’s agent constitutes notice to
BMV. See Garcia v. Bureau of Motor Vehicles (2001), 2001-01515-AD, Allen v. Bureau
of Motor Vehicles, 2010-10793-AD, 2011-Ohio-3855.
       {¶8}   The trier of facts finds that defendant has failed to prove it properly
recorded plaintiff’s driver’s license status after plaintiff received an Ohio driver’s license
from a deputy registrar on September 25, 2010. Accordingly, the court finds defendant
is liable to plaintiff as a result of defendant’s improper and erroneous record keeping.
       {¶9}   Plaintiff has indicated she had no knowledge her license had been
suspended until January 5, 2012, when she was stopped and her vehicle was
impounded. Plaintiff professed the erroneous suspension notice caused her to miss
work and to incur out of pocket expense as a result. Plaintiff offered sufficient proof of
her damages claimed with the exception of her work loss. Specifically, plaintiff provided
documentation of the amounts paid for towing and impound fees as well as the cost to
hire a driver for one day. Since plaintiff’s license and registration were taken by police
officers, and her car was impounded, she obviously was forced to find substitute
transportation in order to regain her property.
                                   CONCLUSIONS OF LAW
       {¶10} Resulting damages may be recovered when a plaintiff proves, by a
preponderance of the evidence, her driver's license was erroneously listed as
suspended by defendant. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD;
Serbanescu v. Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of
Motor Vehicles (1996), 95-01441-AD. These damages must directly flow from
defendant's failure to convey accurate information. Henighan v. Ohio Dept. of Public
Safety (1997), 97-01619-AD; Jordan v. Bureau of Motor Vehicles (1998), 97-10341-AD.
       {¶11} Plaintiff has proven, by a preponderance of the evidence, that her driver's
license was improperly listed as suspended by defendant. McGee v. Ohio Bureau of
Motor Vehicles (1997), 97-03999-AD.         Defendant is liable to plaintiff for damages
plaintiff can prove resulted from defendant's failure to provide correct information.
Partlow v. Bureau of Motor Vehicles (1997), 97-07820-AD. In the instant claim, plaintiff
has proven her financial loss resulted from negligence attributable to defendant.
       {¶12} The assessment of damages is a matter within the province of the trier of
fact. Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E.2d 462.
Where the existence of damage is established, the evidence need only tend to show the
basis for the computation of damages to a fair degree of probability. Brewer v. Brothers
(1992), 82 Ohio App. 3d 148, 611 N.E.2d 492. Only reasonable certainty as to the
amount of damages is required, which is that degree of certainty of which the nature of
the case admits. Bemmes v. Pub. Emp. Retirement Sys. Of Ohio (1995), 102 Ohio App.
3d 782, 658 N.E.2d 31. Defendant is liable to plaintiff for her towing and impound fees
as well as the cost to hire a driver for one day which totals $169.79. Bumpus v. Bureau
of Motor Vehicles, Ct. of Cl. No. 2004-01117-AD, 2004-Ohio-4589. Defendant is also
liable to plaintiff for the $25.00 filing fee, pursuant to the holding in Bailey v. Ohio
Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E.2d
990.
                                             Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




PAMELA D. SMITH

      Plaintiff

      v.

BUREAU OF MOTOR VEHICLES

      Defendant

      Case No. 2012-01295-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $194.79, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Pamela D. Smith                         Winston M. Ford
110 19th Street                         Ohio Department of Public Safety
Findlay, Ohio 45840                     1970 West Broad Street,
                                        Suite 531
                                        Columbus, Ohio 43223
011
Filed 4/5/12
sent to S.C. Reporter 7/18/12